Citation Nr: 1804902	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-12 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of prostate cancer, to include consideration of the propriety of the reduction from 100 percent to 20 percent, effective July 1, 2014.

2.  Entitlement to service connection for a kidney disorder (previously claimed as kidney growths), to include as secondary to service-connected residuals of prostate cancer. 

3.  Entitlement to service connection for a lung disorder (previously claimed as lung growths), to include as secondary to service-connected residuals of prostate cancer or due to herbicide exposure.

4.  Entitlement to service connection for neuropathy of the right upper extremity, to include as secondary to service-connected lumbosacral strain with degenerative changes (hereinafter "back disability") or due to a neck disorder.

5.  Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to service-connected back disability or due to a neck disorder. 
6.  Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to service-connected back disability.

7.  Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to service-connected back disability.

8.  Entitlement to service connection for colon cancer, to include as secondary to service-connected residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to November 1969 and December 1972 to November 1985.  His awards and decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 
In May 2017, the Veteran testified at a video conference hearing before the undersigned.  The record was held open for 90 days and no additional evidence was received during that period.

The issues of entitlement to service connection for neuropathy of the bilateral upper and lower extremities and colon cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The discontinuance of the 100 percent evaluation for prostate cancer is not a formal rating reduction in this case, as the "reduction" was by operation of law in accordance with 38 C.F.R. § 4.115b, Diagnostic Code 7528.

2.  The procedural requirements of 38 C.F.R. § 3.105(e) were properly and appropriately completed in this case.

3.  Following July 1, 2014, the evidence of record does not demonstrate that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy; had any continued active malignancy of his genitourinary system; or, had any local recurrence or metastasis of his prostate cancer, such that continued application of a 100 percent evaluation for residuals of prostate cancer were appropriate under Diagnostic Code 7528.

4.  The service-connected residuals of prostate cancer have more closely been manifested by daytime voiding interval less than one hour and awakening to void five or more times per night but without the required use of an appliance or absorbent materials which must be changed more than four times a day.

5.  The Veteran's kidney disorder, diagnosed as renal cysts, was not demonstrated in or related to any incident of his active duty service or caused or aggravated by service-connected residuals of prostate cancer. 
6.  The Veteran's lung disorder, diagnosed as micropulomonary nodules and old benign granulomatous nodules, was not demonstrated in or related to an occurrence during active service, and was not caused or aggravated by service-connected residuals of prostate cancer.


CONCLUSIONS OF LAW

1.  The discontinuance of the 100 percent evaluation for residuals of prostate cancer effective July 1, 2014 was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105(e), 4.1, 4.7, 4.115b, Diagnostic Code 7528 (2017).

2.  The criteria for entitlement to a rating of 40 percent, and no higher, for residuals of prostate cancer have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

3.  The criteria for entitlement to service connection for a kidney disorder, to include as secondary to service-connected residuals of prostate cancer, have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  The criteria for entitlement to service connection for a lung disorder, to include as secondary to service-connected residuals of prostate cancer or due to herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Residuals of Prostate Cancer

This appeal arises from the Veteran's contention that the AOJ improperly reduced his disability rating from 100 percent to 20 percent, effective from July 1, 2014, and that a higher rating is warranted.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.

Discontinuance of 100 percent

From April 30, 2009 to June 30, 2014, an initial 100 percent rating was assigned due to the Veteran's prostate cancer diagnosis with active malignancy.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Since July 1, 2014, the Veteran's residuals of prostate cancer have been rated as 20 percent disabling based on residuals (urinary frequency and voiding dysfunction).  The Veteran disagrees with the April 2014 (final reduction) VA rating decision that reduced his initial disability rating for residuals of prostate cancer from 100 to 20 percent.  The Board notes that the April 2014 VA rating decision reduced the Veteran's rating, effective July 1, 2014.

A note after Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344.  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992), (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

In the present case, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, referable to rating reductions and terminations of 100 percent ratings, are not applicable in this case.

In other words, this is in essence an increased rating case, but it is not a formal reduction case because of the temporal element of Diagnostic Code 7528.  In short, the rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under Diagnostic Code 7528.  As discussed further below, the Board finds that the procedural requirements were properly followed in this case and the "reduction" was by operation of law under Diagnostic Code 7528 in this case. 

In this case, the Veteran underwent a VA Disability Benefits Questionnaire (DBQ) examination for his prostate cancer residuals in September 2013.  In a November 2013 VA rating decision, the Veteran's 100 percent evaluation for that disability was proposed to be reduced to 20 percent on the basis of that examination.  The Veteran was informed of his rights, including to a predetermination hearing and to submit additional evidence, in a December 2013 letter.  No response was submitted by the Veteran or his representative regarding this proposed reduction.  The AOJ finalized the discontinuance of the Veteran's 100 percent evaluation for residuals of prostate cancer in the April 2014 VA rating decision and assigned a 20 percent rating, effective July 1, 2014.  The Veteran was notified of this reduction by letter dated in April 2014.  In light of these facts, the Board finds that the particularized procedure for discontinuing the Veteran's 100 percent evaluation for his prostate cancer was appropriately and adequately completed in this case.  See 38 C.F.R. § 3.105(e).

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes there that is no evidentiary basis for continuance of the 100 percent rating for prostate cancer under Diagnostic Code 7528 after July 1, 2014.  See 38 C.F.R. § 4.7.

The evidence of record, including pertinent VA treatment records and a VA examination, does not reveal local recurrence or metastasis of the Veteran's prostate cancer after July 1, 2014.  Specifically, VA treatment records document the Veteran's diagnosis of prostate cancer in April 2009, operation for radical perineal prostectomy in December 2009, and follow-up for benign findings thereafter.  The Veteran's subsequent September 2013 VA DBQ examination through QTC and VA treatment records dated through September 2014 do not indicate any recurrence or metastasis of prostate cancer.

Therefore, given the lack of recurrence or metastasis (spreading) of the prostate cancer on or after July 1, 2014, the initial 100 percent rating for prostate cancer was properly discontinued.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56.

Rating in Excess of 20 percent

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected residuals of prostate cancer in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As noted above, Diagnostic Code 7528 (malignant neoplasms of the genitourinary system) provides, in part, that if there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as renal dysfunction or voiding dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b.

Renal dysfunction provides higher ratings of 60, 80, and 100 percent.  See 38 C.F.R. § 4.115a.  Nevertheless, the Board finds the evidentiary record does not show the Veteran's service-connected residuals of prostate cancer are predominantly manifested by renal dysfunction.  In fact, the September 2013 VA DBQ examination for kidney conditions noted the Veteran does not have renal dysfunction.  As a result, further consideration for a higher rating in excess of 20 percent for residuals of prostate cancer for renal dysfunction is not warranted in this case.

Voiding dysfunction (to include continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence) is assigned a higher rating of 40 percent disability rating when requiring the wearing of absorbent materials which must be changed two to four times per day.  Id.  A 60 percent disability rating, the maximum available, is assigned when requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.

Urinary frequency is assigned a higher rating of 40 percent, the maximum available, for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Id.

At the September 2013 VA DBQ examination for prostate cancer through QTC, the examiner noted the Veteran has a voiding dysfunction causing urine leakage, requiring absorbent materials to be changed 2 to 4 times per day, daytime voiding interval between 1 and 2 hours, and nighttime awakening to void 3 to 4 times.  There were no findings of a kidney infection associated with the Veteran's residuals of prostate cancer.

Subsequently, VA treatment records document the Veteran's treatment for urinary incontinence, to include prescribed medication, in June 2013 and January 2014.

Most recently, at the May 2017 Board hearing, the Veteran reported daytime voiding approximately 10 times per day and once an hour.  He noted nighttime voiding approximately once an hour or hour and a half, waking every 20 minutes to void, and changing his absorbent materials twice per night.

The Board acknowledges the Veteran's additional complaints regarding his residuals of prostate cancer at the May 2017 Board hearing, to include his use and frequency of changing absorbent materials and urinary frequency during the daytime and at night.  The Veteran is competent to report such symptoms because this requires only personal knowledge as it comes through the senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

After review of the pertinent evidence of record, as discussed above, the Board finds that the service-connected residuals of prostate cancer have more closely been manifested by daytime voiding interval less than one hour and awakening to void five or more times per night but without the required use of an appliance or absorbent materials which must be changed more than four times a day.  As such, a rating of 40 percent, and no higher, is warranted for the service-connected residuals of prostate cancer.  See 38 C.F.R. § 4.115a.

The Board has also considered the possibility of staged ratings and finds that the scheduler rating for the service-connected residuals on appeal has been in effect for appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Lastly, a total disability rating based on individual unemployability has not been raised because the Veteran does not contend, and the evidence does not show, that the service-connected residuals of prostate cancer render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 
Service connection may be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as other organic diseases of the nervous system, to include peripheral neuropathy, when manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Kidney Disorder

In the January 2013 VA Form 21-526b, the Veteran requested service connection for kidney growths secondary to his prostate cancer.  He reiterated this contention at the May 2017 Board hearing.

At the outset, review of the evidentiary record shows the Veteran has a current diagnosis of a kidney disorder, diagnosed as renal cysts noted during the appeal period in VA treatment records and the November 2013 VA DBQ medical opinion.  As a result, the Board finds the element of a current disability has been met in this case.

Next, neither the Veteran nor review of the available service treatment records indicate an occurrence or diagnosis of the kidneys during active military service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(d).  Review of the Veteran's service treatment records show that evaluation at the time of entrance to his second period of service did not reveal any genitourinary (G-U) abnormality.  On an enlistment examination report dated in December 1972, his G-U evaluation was recorded as normal.  Additional G-U evaluations were also record as normal at periodic in-service examinations dated September 1975 and July 1979.  Review of service treatment records therein are silent for, nor does the Veteran assert, any complaints or treatment for kidney impairment during his periods of active service.

As a result, the Board finds the element of an in-service occurrence has not been met, and service connection for a kidney disorder is not warranted on a direct basis in this case.  Further, the Veteran has not asserted direct service connection and has not provided lay evidence in support of this theory.  

Next, the Board considers whether service connection is warranted for a kidney disorder on a secondary basis.  Following the September 2013 VA DBQ examination for kidney conditions C, the examiner opined in a November 2013 VA DBQ report the following:

[A]fter a review of medical records, the kidney 'growths' . . . are less than likely . . . [than] not caused by and/or worsened by an already service connected prostate carcinoma disability.  The rationale is that the renal growths are renal cysts per the documentation of the oncologist and urologist at the [Oklahoma VA Medical Center] in 2013 and are as such, unrelated to any prostate cancer.  These are benign unrelated lesions on the kidney that are not malignancies or related to any malignancy.

Based on the evidence of record, there is no probative and competent evidence that demonstrates the Veteran's kidney disorder is caused by or aggravated by his service-connected residuals of prostate cancer.  See 38 C.F.R. § 3.310.  In sum, the Board finds that the evidentiary record does not contain positive probative evidence to establish that the criteria to establish service connection on a secondary basis has been met.

Lung Disorder

At the outset, the Board finds that the evidentiary record shows the Veteran served in Vietnam and there is no affirmative evidence that the Veteran did not have herbicide exposure therein; however, his diagnosed lung disorder is not listed or contemplated among the diseases associated with certain herbicide agents under 38 C.F.R. § 3.309(e).  As a result, consideration of service connection for a lung disorder on a presumptive basis due to herbicide exposure is not warranted in this case.

Next, review of the evidentiary record shows the Veteran has a current diagnosis of a lung disorder, diagnosed as micropulomonary nodules and old benign granulomatous nodules noted during the appeal period in VA treatment records and the November 2013 VA DBQ medical opinion.  As a result, the Board finds the element of a current disability has been met in this case.

Evaluation of the Veteran at the time of entrance to his second period of service did not reveal any lung abnormalities.  On an enlistment examination report dated in December 1972, his lungs and chest evaluation was recorded as normal.  Additional lungs and chest evaluations were also record as normal at periodic in-service examinations dated September 1975 and July 1979.  Review of service treatment records therein are silent for, nor does the Veteran assert, any complaints or treatment for the lungs during his periods of active service.  However, as noted above, the Veteran is presumed to have had in-service herbicide exposure.

As a result, the Board finds the element of an in-service occurrence has been met and the claim on appeal will be discussed on a direct basis below.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Nevertheless, the Board finds that the element of a nexus between the current lung disability and in-service occurrence has not been met in this case.

The only evidence of a possible connection between the Veteran's current lung disorder and in-service herbicide exposure is the Veteran's own conclusory statements at the May 2017 Board hearing.  The Veteran in this case is not competent to make a finding regarding the etiology of his lung disorder because that is a complicated medical question and the record does not show that he has any training or skills that would render him competent to make that determination.  Conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient to trigger VA's obligation to obtain an examination or opinion.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).  Therefore, his opinion is of low probative weight.  

The probative evidence of record does not demonstrate a relationship between the Veteran's current lung disorder and active service in light of the findings discussed above and review of the pertinent medical and lay evidence of record.  As a result, the Board finds that service connection for a lung disorder is not warranted on a direct basis in this case.

Lastly, the Board considers whether service connection warranted for a lung disorder is on a secondary basis, particularly to his service-connected residuals of prostate cancer as asserted by the Veteran throughout the appeal period.  Following the September 2013 VA DBQ examination for respiratory conditions, the examiner opined in a November 2013 VA DBQ report the following:

[A]fter a review of medical records, the micropulmonary nodules . . . are less than likely . . . [than] not caused by and/or worsened by an already service connected prostate carcinoma disability.  The [September 2013 examination] refers to the micropulmonary nodules as 'lung growth,' but these are considered reference to the same 'growths' as documented in the [October 2013 VA treatment records] and which the oncologist does not relate as related or metastasis of the prostate cancer.  The lung 'growths' are more likely than not old benign granulomatous nodules that are unrelated to any prostate cancer per the specialist's records.

Based on the evidence of record, there is no probative and competent evidence that demonstrates the Veteran's lung disorder is caused by or aggravated by his service-connected residuals of prostate cancer.  See 38 C.F.R. § 3.310.  In sum, the Board finds that the evidentiary record does not contain positive probative evidence to establish that the criteria to establish service connection on a secondary basis has been met.

With regard to each claim of service connection discussed above, the Board has considered the Veteran's reported history of symptomatology related to his kidney disorder, colon cancer, and lung disorder throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno, 6 Vet. App. at 470.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, the Veteran's statements do not rise to a level of competency to offer probative opinions as to the etiology of these diagnosed disabilities on appeal.  Determining the etiology of the Veteran's current disorders on appeal requires inquiry into internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the probative value of his lay assertions is low.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

The discontinuance of the 100 percent evaluation for residuals of prostate cancer was proper.

A rating of 40 percent, and no higher, for residuals of prostate cancer is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Service connection for a kidney disorder, to include as secondary to service-connected residuals of prostate cancer, is denied.

Service connection for a lung disorder, to include as secondary to service-connected residuals of prostate cancer or due to herbicide exposure, is denied.


REMAND

Additional VA medical opinions are needed for the issues of entitlement to service connection for neuropathy of the upper and lower extremities, both to include as secondary to service-connected back disability.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310.  When VA undertakes to provide a VA medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

At the May 2017 Board hearing, the Veteran reported receiving physical therapy treatment for his arms during his period of active service.  Review of service treatment records document that in May 1980 the Veteran reported left arm tingling after being hit in the shoulder with piece of metal in Vietnam.  Following the September 2013 VA DBQ examination for peripheral nerves conditions, the examiner opined, in part, that "[t]he claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness."  Nevertheless, the rationale provided did not reflect consideration of the documented in-service complaint regarding the upper extremity.  As such, the Board finds that an additional medical opinion is needed to determine the etiology of neuropathy of the bilateral upper extremities on a direct basis.

Next, during the course of the appeal, the Veteran contends that his neuropathy of the bilateral upper and lower extremities are secondary to his service-connected back disability.  Following the September 2013 VA DBQ examination for peripheral nerves conditions, the examiner opined, in part, that "[i]t is less likely than not that the [V]eteran's neuropathy . . . is proximately due to or the result of lumbosacral strain and degenerative changes."  The Veteran also contends that his colon cancer is secondary to his service-connected residuals of prostate cancer.  Following the September 2013 VA DBQ examination for colon cancer through QTC, the examiner opined, in part, that "[i]t is less likely than not that the Veteran's colon cancer is proximately due to or the result of prostate cancer."

After review of the record, the Board finds that medical opinions properly addressing the aggravation prong of a secondary service connection claim have not been provided for these issues on appeal for service connection for neuropathy of the bilateral upper and lower extremities and colon cancer.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted the September 2013 VA DBQ examination for peripheral nerves conditions and intestinal conditions so supplemental opinions may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.

The examiner must opine as to the following: 

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neuropathy of the upper extremities is related to an incident of service, to include the May 1980 treatment for left arm tingling after being hit in the shoulder with piece of metal in Vietnam.

b)  Whether it is at least as likely as not that neuropathy of the upper extremities was aggravated beyond its natural progression by his service-connected back disability.

c)  Whether it is at least as likely as not that neuropathy of the lower extremities was aggravated beyond its natural progression by his service-connected back disability.

d)  Whether it is at least as likely as not that the Veteran's colon cancer was aggravated beyond its natural progression by his service-connected residuals of prostate cancer.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  Then, the AOJ should review the medical opinions to ensure that the requested information was provided.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


